Citation Nr: 0535209	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  03-13 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased initial evaluation in excess of 
10 percent for varicose veins, left leg, status post surgical 
stripping.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from January 1973 to December 
1975.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota, which, in pertinent part, 
denied a claim of entitlement to service connection for 
varicose veins.  The veteran timely disagreed with the 
denial.  By a March 2003 rating decision, service connection 
for varicose veins, left leg, status post stripping, was 
granted, and an initial 10 percent evaluation was assigned.  
By a statement submitted in May 2003, the veteran timely 
disagreed with the assigned initial evaluation.  A statement 
of the case (SOC) was issued in February 2004, and the 
veteran submitted a timely substantive appeal in March 2004.  

By a March 2002 rating decision, a claim of service 
connection for ulcer disease was denied.  The veteran timely 
disagreed with that denial, and, after the RO issued a SOC, 
he submitted a timely substantive appeal.  During his October 
2005 testimony before the Board, the veteran withdrew this 
issue from appeal.  The transcript of the videoconference 
Board hearing has been reduced to writing and is associated 
with the claims file.  The veteran's withdrawal of the claim 
is valid, and the issue of service connection for ulcer 
disease is not before the Board on appeal at this time.  38 
C.F.R. § 20.204 (2005).

By a statement submitted in May 2003, the veteran sought 
service connection for a right knee injury.  By a rating 
decision issued in March 2004, service connection for an 
injury, right knee strain, was granted and a 10 percent 
initial evaluation was assigned.  The record before the Board 
does not reflect that the veteran has disagreed with any 
aspect of this decision, and no issue regarding a right knee 
disability is before the Board for appellate review at this 
time.

By a statement submitted in March 2004, the veteran also 
sought service connection for varicose veins, right leg.  In 
a July 2004 rating decision, the RO granted that claim, and 
assigned a 10 percent initial evaluation, effective in March 
2004.  At his October 2005 videoconference hearing before the 
Board, the veteran indicated that he wished to submit a claim 
for an increased evaluation for varicose veins of the right 
leg.  The hearing transcript is REFERRED to the agency of 
original jurisdiction for consideration as a claim for an 
increased evaluation.

In August 2004, the veteran sought service connection for 
bilateral foot pain.  By a rating decision issued in January 
2005, that claim was denied.  The record before the Board 
does not reflect that the veteran has disagreed with this 
decision, and no issue regarding a claim for service 
connection for bilateral foot pain is before the Board for 
review at this time.

The veteran requested a Travel Board hearing.  The veteran 
accepted a hearing by videoconference before the Board in 
lieu of a Travel Board hearing.  The requested hearing was 
conducted before the undersigned Veterans Law Judge in 
October 2005, with the veteran providing his testimony by 
videoconference from St. Paul, Minnesota.


FINDING OF FACT

The residuals of service-connected varicose veins, left leg, 
status post stripping, are manifested by coolness of the 
skin, loss of hair from mid-calf down, objective evidence of 
no more than trace edema on examinations, a non-tender, non-
adherent scar, pedal pulses diminished to 1+/4 to 2+/4 but 
palpable, but is not manifested by persistent edema that 
requires elevation or use of compression hose or is 
incompletely relieved by elevation of extremity, and there is 
no objective evidence of beginning stasis pigmentation, 
eczema, induration, or other symptomatology due to varicose 
veins.


CONCLUSION OF LAW

The criteria for a initial evaluation in excess of 10 percent 
for varicose veins of the left leg, status post surgical 
stripping, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
4.104, Diagnostic Codes 7120, 7121 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an initial 
evaluation in excess of 10 percent for varicose veins, left 
leg, status post stripping.

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In a claim received in July 2001, the veteran, in 
pertinent part, sought service connection for varicose veins.

By a letter issued in August 2001, the RO advised the veteran 
that the enactment of the VCAA allowed the RO to assist him 
to substantiate his claim.  The letter notified the veteran 
of the criteria for service connection and advised the 
veteran of the types of evidence which might substantiate his 
claim.  The letter advised the veteran to submit "any other 
evidence you have" about the claimed disorders following his 
service discharge.  The letter advised the veteran that VA 
would obtained certain records on the veteran's behalf, but 
that it was his responsibility to identify those records.  

The veteran was afforded VA examinations in October 2001, 
October 2003, and February 2004.  In addition, VA outpatient 
clinical treatment notes extending from the date the veteran 
submitted the claim on appeal through January 2004 are of 
record, and private clinical records dated from April 2002 
through December 2003 have also been associated with the 
claims file.  

In a SOC issued in February 2004, the veteran was provided 
with the complete text of 38 C.F.R. § 3.159, as revised to 
incorporate and implement the VCAA, as well as the complete 
text of 38 C.F.R. § 4.104, Diagnostic Code 7120, which 
provides the criteria for evaluating disability due to 
varicose veins, including the evaluation criteria for each 
schedular evaluation level available under that diagnostic 
code.

In a SOC issued in March 2004, the RO again set forth the 
criteria for a 20 percent evaluation for varicose veins. 

The veteran was advised of the enactment of the VCAA and the 
provisions thereof, as well as the criteria for service 
connection prior to the RO's initial adjudication of the 
claim.  Thereafter, the veteran was provided with the 
criteria for a higher initial evaluation soon after his 
disagreement with the assigned initial evaluation was 
submitted.  The Board finds that the notice in this case 
complies with the VCAA requirements for notice within a 
"downstream" claim following adjudication of an initial 
service connection claim.  The Board notes that it is not 
clear whether compliance with all notice provisions of the 
VCAA is required as to "downstream" issues, such as the claim 
for an initial evaluation in excess of 10 percent for 
varicose veins, left leg, status post surgical stripping, the 
claim addressed in this decision.  See McCutcheon v. 
Principi, 17 Vet. App. 559 (2004) (directing supplemental 
briefing of issue as to extent to which notice provisions of 
38 U.S.C.A. § 5103(a) apply where "downstream" element is at 
issue).  By virtue of the SOC and SSOC issued, the veteran 
was provided with specific information as to why this 
particular claim was being denied, and of the evidence that 
was lacking.  

The Board notes the veteran's contention that additional VA 
examination of his varicose veins is required in order to 
evaluate additional symptoms, such as to provide neurologic 
evaluation.  As discussed further below, the Board finds that 
the veteran has been afforded adequate examination of the 
varicose veins for rating purposes, has been afforded 
neurologic examination, that examiners have considered the 
additional symptoms discussed by the veteran in his October 
2005 Board hearing, and that no further VA examination is 
required under the VCAA.

There is no allegation from the claimant that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims, or that he is aware of any 
other evidence which might be relevant.  When considering the 
notification letters, the rating decisions on appeal, and the 
SOC and SSOC issued, as a whole, the Board finds that the 
veteran and the veteran's representative were aware of the 
evidence required to substantiate his claim.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The Board finds that the veteran has had an opportunity to 
review the evidence and comment on that evidence, and has 
been afforded appropriate due process as set forth in VA 
regulations.  The veteran has been provided with numerous 
opportunities to submit evidence and argument in support of 
his claim and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  

Both the duty to assist the veteran and the duty to notify 
the veteran have been met.  Given the length of the pendency 
of the claims, the veteran's numerous opportunities to submit 
evidence and argument, the actual notices to the veteran of 
the VCAA, and the veteran's statements of record, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Claim for Increase in an Initial Evaluation, Applicable Law 
and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

In the instant case, the veteran's appeal arises from the 
original assignment of a disability rating.  With regard to 
initial rating cases, separate ratings can be assigned to 
separate periods of time, based upon the facts found - a 
practice known as "staged ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran's left leg varicose vein disability, post 
stripping, is evaluated under 38 C.F.R. § 4.104, Diagnostic 
Code (DC) 7120 (2005).  Under that diagnostic code, as in 
effect when the veteran submitted his claim for service 
connection for varicose veins in 2001, a 10 percent 
evaluation is warranted where the evidence demonstrates 
intermittent edema of an extremity or aching and fatigue in a 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery.  A 20 percent evaluation requires persistent edema 
that is incompletely relieved by elevation of extremity, with 
or without beginning stasis pigmentation or eczema.  A 40 
percent rating is warranted for persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent evaluation requires persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema and persistent ulceration.  A 100 percent rating is 
warranted when the condition is manifested by massive board-
like edema with constant pain at rest, provided that the 
symptoms are due to the effects of varicose veins.

A note under the applicable rating criteria states that the 
evaluation is for the involvement of a single extremity.  In 
circumstances where more than one extremity is involved, each 
extremity is evaluated separately, and thereafter combined 
pursuant to 38 C.F.R. § 4.25, using the bilateral factor 
contained in 38 C.F.R. § 4.26.

The Board must consider whether the veteran is entitled to a 
separate, compensable evaluation under any other diagnostic 
code.  In this case, criteria for evaluation of the surgical 
scar residual to vein stripping will be considered.  At the 
time that the veteran submitted this claim, applicable 
regulations for scars provided that a 10 percent evaluation 
was assigned for a superficial scar that was poorly nourished 
with repeated ulceration or a scar that was tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, DCs 
7803, 7804 (2001).  Scars could also be rated on the 
limitation of function of the part affected.  38 C.F.R. § 
4.118, DC 7805.

The Board takes note of amendments to the amended criteria 
for rating the skin, effective August 30, 2002.  See 67 Fed. 
Reg. 49,596 (July 31, 2002).  The new criteria provide for 
assignment of a 10 percent evaluation for scars other than on 
the head face, or neck, where such are deep and cause limited 
motion in an area exceeding six square inches; for scars 
covering an area of 144 square inches or greater even where 
superficial and without resulting motion limitation; for 
superficial unstable scar (characterized by a frequent loss 
of skin covering the scar); or a superficial scar that is 
painful on examination.  See 67 Fed. Reg. 49,596 (July 31, 
2002) (codified at 38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 
7804).  Otherwise, scars are rated on the limitation of 
motion of the affected part.  38 C.F.R. § 4.118, DC 7805 (as 
effective from August 30, 2002).

Facts and analysis

On VA examination conducted in October 2001, the veteran 
complained of numbness in the left leg, status post vein 
stripping.  He reported a sensation as if he were walking on 
golf balls.  He reported that he did not use an Unna boot or 
compressive stockings.  There was a tangle of veins behind 
the left leg, measuring one centimeter, but no serious 
varicosities of the lower extremities.  There were no stasis 
changes.  There was no evidence of stasis ulcers.  Pedal 
pulses were reduced but palpable.  He was able to walk on his 
toes and heels.  He could squat to the floor.  The examiner 
concluded that the veteran had varicose veins, left leg, 
status post stripping.  The examiner stated that the 
veteran's varicose veins had been stabilized.  This evidence 
is unfavorable to an evaluation in excess of 10 percent, as 
the examiner discussed the pedal pulses, reflecting that the 
veteran's deep circulation was intact, but made no findings 
of edema.  

Private clinical records dated in April 2002 reflect that the 
veteran complained of leg pain.  The examiner concluded that 
the veteran's leg pain was most likely related to spinal 
stenosis.  This evidence is unfavorable to the veteran's 
claim, as the provider attributed leg pain to a cause other 
than the service-connected varicose veins.  

By a statement submitted in May 2003, the veteran contended 
that he was entitled to an evaluation in excess of 10 percent 
for the service-connected varicose vein disability of the 
left leg because his feet hurt all the time and he was unable 
to walk further than the mailbox, a 50-yard round trip. 

January 2003 VA clinical records reflect that the veteran 
sought medical treatment for numbness and pain in the hands 
and in both feet.  He described fumbling and stumbling.  
Gross motor power was weak.  There was a deficit in voluntary 
motor activities.  There were trophic changes in the skin and 
decreased sensation in a stocking distribution in both legs.  
There was a loss of ankle and knee reflexes.  There was 
atrophy of the extensor digitorum brevis of both feet and 
weakness of the extensor hallicus longus.  Romberg test was 
positive.  The veteran was unable to walk in tandem.  It was 
hard for him to walk on his heels.  He had loss of balance.  
The examiner concluded that the veteran had a balance 
disorder secondary to peripheral neuropathy and had 
neuropathic pain.  The examiner attributed the veteran's 
peripheral neuropathy to use of alcohol.  This conclusion was 
reiterated in a May 2003 VA outpatient treatment note.  This 
evidence is unfavorable to the veteran's claim for an 
evaluation in excess of 10 percent for service-connected 
varicose veins, left leg, as the provider attributed abnormal 
findings, pain, and balance loss, to peripheral neuropathy, 
and attributed the peripheral neuropathy to a cause unrelated 
to the service-connected varicose veins.  

Additional January 2003 private clinical records reflect that 
the veteran had 1+ edema, worse in the left foot, with 
redness and tenderness around the first metatarsophalangeal 
joint.  Elevated uric acid was disclosed by laboratory 
examinations.  There was no calf tenderness or induration.  A 
diagnosis of gout was assigned, and medication was 
prescribed.  This clinical record supports the veteran's 
testimony that he sometimes had edema of the feet, but 
clearly reflects a medical judgment that the edema was 
attributable to a disorder other than varicose vein residuals

In April 2003, the veteran reported that he was crippled due 
to varicose veins.  Physical examination disclosed that the 
veteran was somewhat tremulous.  Palpation of the abdomen 
revealed no tenderness or masses.

May 2003 VA outpatient clinical notes reflect that the 
veteran complained of pain in his feet with dysesthesia and 
poor balance.  He was using a cane and had been referred to 
podiatry for metatarsal bars but he said that the podiatrist 
told him this would not help.  The provider concluded that 
the veteran had peripheral neuropathy and a balance disorder.

June 2003 private treatment notes state that the veteran had 
hypoactive reflexes and paresthesias in the lower 
extremities.  The examiner assigned a diagnosis of lumbar 
spinal stenosis.  This clinical evidence establishes that the 
veteran's left lower leg symptoms were not due to varicose 
veins, but were in fact due to a lumbar spine disorder.

Read together, the private and VA outpatient clinical records 
dated from April 2002 through June 2003 establish that the 
veteran's private providers were aware of his complaints that 
he had leg pain resulting from varicose veins surgery in 
service, and these private clinical records establish that 
the providers concluded that the veteran's symptoms of 
hypoactive reflexes, paresthesias, discomfort, lower 
extremity pain, poor balance, and weakness in the lower 
extremities were due to lumbar spine defects and to 
peripheral neuropathy unrelated to previous varicose vein 
surgery.  This evidence is unfavorable to the veteran's 
claim.

On VA examination conducted in October 2003, the veteran 
reported that he was unable to walk or stand.  He reported 
pain bilaterally in the legs and described it as like the 
pain due to a toothache.  Elevating the legs made the pain 
better, standing made it worse.  His gait was normal.  He had 
difficulty walking on his heels due to difficulty with 
balance.  He was able to walk on his toes and was able to 
squat.  There was a blue varicosity on the left calf.  It did 
not protrude above the skin line.  This evidence is 
unfavorable to the veteran's claim, since the examiner 
specifically stated that there was no edema, described no 
disturbances of the deep circulation, and only one varicosity 
on the left leg was observed, and that varicosity did not 
protrude above the skin line.  The examiner noted that 
scarring was nontender and nonadherent, and those findings 
are unfavorable to a compensable evaluation for scar 
residuals of vein stripping.

On VA examination conducted in February 2004, the veteran had 
an antalgic gait with decreased weight-bearing in the right 
lower extremity.  There was a scar over the anterior aspect 
of the lower leg in the shape of an inverted V.  The scar 
measured 10 cm on one leg and 8 cm on the other.  It was not 
adherent.  The scar was nontender, and without erythema.  
There was dependent rubor, but the calf was nontender and 
Homan's sign was negative.  Dorsalis pedis pulses bilaterally 
were 2+/4, posterior tibialis pulse was 1+/4.  There was hair 
loss at the mid-calf on down.  The veteran's feet were 
slightly cool with a slight decrease in capillary filling.  
There was no edema.  Sensory examination revealed decreased 
sensation in the stocking/glove distribution to cold and 
light touch.  The examiner assigned diagnoses of 
varicosities, both lower extremities, symmetric, and 
peripheral vascular disease, varicosities, and decreased hair 
loss, mid-calf down to the foot with decreased capillary 
filling to blanching.  The examiner concluded that the 
veteran's varicose veins and hair loss were incurred during 
active service.

The report of the February 2004 VA examination is also 
unfavorable to the veteran's claim, as each of the findings 
noted, slight coolness, slight decrease in capillary filling, 
and hair loss, are contemplated within the 10 percent 
evaluation assigned for varicose veins.  None of these 
findings meet any criterion for a 20 percent initial 
evaluation.  
 
In his October 2005 testimony before the Board, the veteran 
indicated that the surgery to correct his varicose veins had 
been unsuccessful in restoring circulation to his feet.  He 
testified that he had to wear wool stockings to bed to keep 
his feet warm and that he had recently been told by one of 
his physicians that lack of circulation had resulted in a low 
back disorder.  The veteran's representative stated that the 
evidence of record was insufficient to fully describe the 
length, measurement, and location of the varicose veins 
present.  He testified that varicose veins now affected the 
back of his legs above the knee.  The veteran testified that 
he had not seen a neurologist regarding the difficulties he 
was having with his feet.  He further testified that his 
physicians had indicated that his loss of balance and ability 
to feel where he was walking were secondary to the varicose 
veins.  The veteran testified that he had been told to keep 
his legs elevated and to wear support hose.  He did not 
indicate, however, that he followed those instructions.  He 
testified that he had to wear loose ankle socks rather than 
regular stocks because his legs would swell above the elastic 
in regular socks.   

The veteran has testified to his belief that pain in his 
lower extremities and such symptoms as numbness and lack of 
circulation in the legs and feet were a result of service-
connected varicose veins.  However, the clinical evidence 
includes at least two opinions that attributed those symptoms 
to disorders other than the service-connected varicose veins.  
No treatment report or VA examination report attributed any 
symptoms other than slight edema, hair loss below the calf, 
and slight decreased capillary filling, to the service-
connected varicose veins.  

The veteran also testified that he had been told by 
physicians that his service-connected varicose veins caused 
the symptoms and had also caused a low back disorder.  The 
clinical evidence, however, establishes otherwise.  For 
example, the private clinical records dated in April 2002, as 
noted above, disclose that the veteran complained of problems 
with varicose veins and past surgery.  He reported that he 
found it hard to walk or stand.  He had pain on the bottom of 
his feet and his legs hurt.  He reported a shooting or 
burning pain into his legs and feet.  The provider noted the 
past history of lumbar disc disease and varicose vein 
surgery.  After examining the veteran, the provider noted a 
conclusion that the veteran had leg pain, most likely related 
to spinal stenosis.  The examiner did not, however, link the 
spinal stenosis to the veteran's service-connected varicose 
veins.  

A private clinical record dated in July 2002 reflects that 
the veteran continued to complain of bilateral leg pain and 
weakness, more on the right than on the left.  The veteran 
reported different symptoms and vague weakness since vein 
surgery while in service.  He reported that he had trouble 
walking more than two blocks because of discomfort and 
weakness.  The provider noted that magnetic resonance imaging 
(MRI) examination of the low back disclosed lumbar spinal 
stenosis at L4-L5 and at L3-L4 with an annular tear with disc 
protrusion abutting a right S1 nerve rootlet at L5-S1.  This 
evidence is inconsistent with the veteran's contention that 
his service-connected varicose veins caused his back 
disorder, as the MRI clearly establishes a spinal disorder 
unrelated to varicose veins.

The clinical evidence establishes that the veteran does, as 
he contended at his October 2005 videoconference Board 
hearing, have some decreased circulation and coolness in the 
left lower extremity as the result of his varicose veins in 
service.  The clinical evidence establishes that the veteran 
has some hair loss on the calf and below.  However, the 
evidence establishes that, each time more than a trace of 
edema of the left foot has been noted, that edema has been 
attributed primarily to a diagnosis other than varicose 
veins, status post stripping.  

The evidence establishes that the veteran has fatigue and 
aching in his left leg after prolonged standing or walking, 
but establishes that much of the veteran's left leg pain, 
especially radiating pain, as well as hypoactive reflexes, is 
due to a lumbar spine disorder.  There is no evidence that 
the veteran has persistent edema of the left lower extremity, 
that he has beginning stasis pigmentation or eczema or that 
he has ever been treated for ulceration of the left lower 
extremity.  The evidence reflects, in fact, that the veteran 
seldom is required to elevate his left lower extremity to 
obtain relief from edema, and he does not use support hose or 
any other treatment to relieve edema.

The VA and private clinical evidence is devoid of complaints 
of persistent edema in the left lower leg, is devoid of 
evidence that the veteran has any edema of the left lower leg 
which is incompletely relieved by elevation of that 
extremity, and is devoid of evidence of beginning stasis 
pigmentation or eczema.  Because the evidence is completely 
devoid of any indication that the veteran meets any criterion 
for a 20 percent evaluation, or any higher evaluation in 
excess of 10 percent for disability due to left leg varicose 
veins, status post stripping, the preponderance of the 
evidence is against an increased initial evaluation in excess 
of 10 percent for that disability.

The evidence clearly reflects that the veteran has pain and 
paresthesias in the left lower extremity, and the clinical 
evidence clearly reflects neurologic opinion that the 
symptoms are due to peripheral neuropathy which is unrelated 
to the veteran's varicose veins.  

The Board finds no evidence that the veteran's service-
connected varicose veins, left leg, are manifested by 
symptoms which meet the criteria for an initial evaluation in 
excess of 10 percent under DC 7120, or under any other 
applicable diagnostic code discussed above.  The VA and 
private clinical evidence is devoid of complaints of 
persistent edema in the left lower leg, is devoid of evidence 
that the veteran has any edema of the left lower leg which is 
incompletely relieved by elevation of that extremity, and is 
devoid of evidence of beginning stasis pigmentation or 
eczema.  The clinical records are devoid of any findings 
which would warrant a separate, compensable, 10 percent 
evaluation for the surgical scar related to the vein 
stripping.  

The Board does not find that the veteran's service-connected 
varicose veins, left leg, status post stripping, are 
manifested by an unusual or exception disability picture, so 
as to warrant an evaluation in excess of 10 percent on an 
extraschedular basis.

Because the evidence is completely devoid of any indication 
that the veteran meets any criterion for a 20 percent 
evaluation, or meets any criterion for an extraschedular 
initial evaluation in excess of 10 percent, the preponderance 
of the evidence is against an increased initial evaluation in 
excess of 10 percent for the veteran's service-connected left 
leg varicose vein disability, status post stripping.  As the 
evidence is not in equipoise, the provisions of 38 U.S.C.A. 
§ 5107(b) regarding resolution of reasonable doubt are not 
applicable.  The appeal must be denied.


ORDER

The appeal for an evaluation in excess of 10 percent for 
varicose veins, left leg, status post stripping, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


